— Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered on January 7, 1988, convicting defendant, upon his plea of guilty, of manslaughter *397in the second degree and sentencing him to an indeterminate prison term of from 416 to 13 years, is unanimously affirmed.
We are unpersuaded that the sentence imposed upon defendant was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction” (People v Farrar, 52 NY2d 302, 305), we perceive no abuse of discretion warranting a reduction in sentence.
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). Concur — Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.